DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/22 has been entered.

Response to Arguments
	The amendments filed on 6/30/22 have been entered. The amendments have overcome the previously presented 112(a) rejections. The examiner respectfully notes that the double patent rejection has not been addressed and is presented again below for consideration. This issue must be resolved prior to allowance. 

Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. The claims in question were previously rejected over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1).
Applicant argues that “it is unclear how or why the disk as taught by Budler would include further perforations”. As applicant has expressly acknowledged, “Budler discloses a ring [the recited radial rim] connected to a ball 30 via adhesive, welding, etc.”. In other words, applicant acknowledges that Budler permits a myriad number of different means for these elements to be joined in such a way that they are subsequently separable during operation, this is seen in Figure 6 of Budler. The motivation to facilitate this separability is expressly taught by Petrowsky in the form of a groove, specifically groove 90. Petrowsky expressly indicates that this type of groove would allow for a “clean passageway” between a remaining portion (95 of Petrowsky, which is analogous to the remaining radial rim portion of Budler) and a portion which is subsequently removed, namely feature 30 (which is analogous to the ball portion of Budler), see Para 0025. 
Applicant’s description of “patterns 50” on the “convex side 30” to contend that “it would frustrate the purpose of Budler with any reference that discloses a dome shape with perforations that completely ruptures after use” does not address the specific manner which the examiner has proposed to incorporate Petrowsky in the claim(s) in question. Again, the examiner has merely drawn groove 90 to the recited “first groove”. Arguments regarding the other grooves of Petrowsky is not responsive to the modification proposed by the examiner. In a similar vein, the examiner does not propose to change the shape of the ball to be a dome as seemingly suggested by applicant’s arguments (“combing a dome shape with the ball of Budler would render Budler unsatisfactory”). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 19 recites “applying a force, via a casing collar, on the radial rim towards the ledge to secure the radial rim in place”. There is not support in the original disclosure for this recitation. The casing collar is element 110 per applicant’s specification. Collar 110 is not discussed as applying force on the radial rim towards the ledge nor is this readily apparent from the drawings. Claims 20-22 are rejected for depending from a rejected claim. The examiner notes that no prior art rejection is presented for the claim(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a dissolvable blocking object being a unitary device” and then recites “wherein the unitary device continuously extends across the lateral axis of the dissolvable blocking object and the longitudinal axis of the dissolvable blocking object”. It is not clear what is meant by this recitation. Is the dissolvable blocking object “is” (being) a unitary device, what does it mean to extend continuously across lateral and longitudinal axes of itself? Claims 2-3, 5, 7-11, and 15 are rejected for depending from an indefinite claim

Claim 8 recites “seals positioned between the first portion and the casing collar”. When read in light of the specification, it is not clear whether applicant intends to have a plurality of seals (as suggested by the use of the plural term “seals”) or whether consistent with e.g. Fig 1, the specification e.g. Para 0026, there is a single “sealing element 124” which appears to be an o-ring type seal. Claims 9-11, and 15 are rejected for depending from an indefinite claim

Claim 12 recites “the dissolvable blocking object being a unitary device” and then recites “wherein the unitary device continuously extends across the lateral axis of the dissolvable blocking object and the longitudinal axis of the dissolvable blocking object”. It is not clear what is meant by this recitation. Is the dissolvable blocking object “is” (being) a unitary device, what does it mean to extend continuously across lateral and longitudinal axes of itself? Claims 13-14, 16, and 18-22 are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 12-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1).

Regarding claim 1, Budler teaches a system for temporarily sealing a wellbore: 
a blocking object (Fig 4, Fig 6, object 30) being a unitary device (Fig 4, object 30 is a single unit), including a radial rim (Fig 4, rim 35) and the body being spherical in shape (Fig 4, core/body 32 seen as spherical in Fig 6), wherein the unitary device continuously extends across the lateral axis of the blocking object and the longitudinal axis of the blocking object (Fig 4, object 30 extends continuously across the lateral and longitudinal axis); 
a breaking point between the radial rim and the body (Para 0027, “The core 32 breaks away from the outer ring 35 when a pressure is applied to the ball 30 to create two pieces”), the breaking point being positioned between the radial rim and the body (Fig 4, Fig 6, the separation/breaking point must be positioned between the rim 35 and body 30 to permit the separation seen). 
Budler is silent on a dissolvable blocking object being uniformly formed of dissolvable material; a groove separating the radial rim and the body; the groove decreasing a thickness across the dissolvable blocking object to create a breaking point.  
Petrowsky teaches a dissolvable blocking object being uniformly formed of dissolvable material (Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables);
a first groove (Fig 2-3, groove 90) separating the radial rim and the body (Fig 2-3, groove 90 separates body 40 from rim 95); the first groove decreasing a thickness across the dissolvable blocking object of the radial rim and the body (Fig 2-3, the groove decreases the thickness across the object at the groove).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler by having the object made dissolvable and the groove as disclosed by Petrowsky because making the device dissolvable would prevent the pieces of forming undesirable obstructions further downhole once the obstruction is no longer necessary in the wellbore and having the grooves of Petrowsky would allow for the rim to shear/separate at the intended place more predictably. 
Budler as modified by Petrowsky teaches an upper surface of the groove extends below an upper surface of the radial rim (Fig 6, object 30 with rim 35, as modified to have a groove 90 of Petrowsky between a rim and central seal portion, would necessarily result in the upper surface of the groove extending below the upper surface of the radial rim 35. Specifically, the upper surface of the rim 35 is flat, in having a groove between the object 30 and rim 35, the groove to separate the two would extend below that upper surface). 

Regarding claim 2, Budler further teaches wherein an upper surface of the body is positioned above the radial rim and a lower position of the body is positioned below the radial rim (Fig 6, there is an upper surface and a lower position of ball object 30 above and below the rim 35, respectively. Portions not labelled, but seen.), the dissolvable blocking object being configured to extend across a first inner diameter of casing to isolate a first area of a well from a second area of the well (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42. This engagement with the baffle 40/42 can create a wellbore interval by blocking fluid flow past the ball 30 and baffle 40/42.”).

Regarding claim 5, Budler further teaches wherein the first groove creates a smallest thickness of the dissolvable blocking object (Fig 6 of Budler, the seal 30 rim portion is the thinnest portion of the object, with the groove 90 seen in Fig 3 of Petrowsky, that groove would result in the smallest thickness).  

Regarding claim 7, Budler further teaches the radial rim being configured to be positioned on a ledge (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42.”).  

Regarding claim 12, Budler teaches a method associated with temporarily sealing a wellbore: 
forming a blocking object (Fig 4, Fig 6, object 30), the blocking object being a unitary device (Fig 4, object 30 is a single unit) including a radial rim (Fig 4, rim 35) and a body being spherical in shape (Fig 4, core/body 32 seen as spherical in Fig 6), wherein the unitary device continuously extends across the lateral axis of the blocking object and the longitudinal axis of the blocking object (Fig 4, object 30 extends continuously across the lateral and longitudinal axis);; 
forming a breaking point between the radial rim and the body (Para 0027, “The core 32 breaks away from the outer ring 35 when a pressure is applied to the ball 30 to create two pieces”). 
Budler is silent on forming a dissolvable blocking object with uniformly formed of dissolvable material; forming a first groove to separate the radial rim and the body; the groove decreasing a thickness across the dissolvable blocking object to create a breaking point.  
Petrowsky teaches forming a dissolvable blocking object with uniformly formed of dissolvable material (Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables); 
forming a first groove (Fig 2-3, groove 90)  to separate the radial rim and the body  (Fig 2-3, groove 90 separates body 40 from rim 95); the first groove decreasing a thickness across between the radial rim and the body (Fig 2-3, the groove decreases the thickness across the object at the groove).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler by having the object made dissolvable and the groove as disclosed by Petrowsky because making the device dissolvable would prevent the pieces of forming undesirable obstructions further downhole once the obstruction is no longer necessary in the wellbore and having the grooves of Petrowsky would allow for the rim to shear/separate at the intended place more predictably. 
Budler as modified by Petrowsky an upper surface of the groove extends below an upper surface of the radial rim (Fig 6, object 30 with rim 35, as modified to have a groove 90 of Petrowsky between a rim and central seal portion, would necessarily result in the upper surface of the groove extending below the upper surface of the radial rim 35. Specifically, the upper surface of the rim 35 is flat, in having a groove between the object 30 and rim 35, the groove to separate the two would extend below that upper surface). 

Regarding claim 13, Budler further teaches extending the dissolvable blocking object across a first inner diameter of casing to isolate a first area of a well from a second area of the well (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42. This engagement with the baffle 40/42 can create a wellbore interval by blocking fluid flow past the ball 30 and baffle 40/42.” The areas of the well are uphole and downhole of the object), wherein an upper surface of the body is positioned above the radial rim and a lower position of the body is positioned below the radial rim (Fig 6, there is an upper surface and a lower position above and below the rim, respectively. Portions not labelled, but seen.).  

Regarding claim 16, Budler further teaches wherein the first groove creates a smallest thickness of the dissolvable blocking element (Fig 6 of Budler, the seal 30 is the thinnest portion of the object, with the groove 90 seen in Fig 3 of Petrowsky, that groove would result in the smallest thickness).  

Regarding claim 18, Budler further teaches positioning the radial rim on a ledge (Fig 6, Para 0028, “the outer ring 35 can land on a baffle 40/42.”).  

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1), further in view of Tolman (US 20180135381 A1).

Regarding claim 8, Budler as modified is silent on a casing collar with a holding element, the holding element configured to apply a force on the radial rim towards the ledge to secure the radial rim in place while the dissolvable blocking object is run in hole, the dissolvable blocking object and the casing collar being run in hole together; seals positioned between the first portion and the casing collar.  
	Tolman teaches a casing collar with a holding element (Fig 10, element 380; Para 0126 the particulars are deployable to form an additional seal against the radial rim 370 of seal 350. These constitute a casing collar with a holding element as they are capable of forming an element around the neck/seat of the casing where the seal is initially retained and provide a holding force), the holding element configured to apply a force on the radial rim towards the ledge to secure the radial rim in place (Fig 10, element 380 is positioned against radial rim 370 and would at least apply a downward force towards ledge/seat 140 at least by virtue of its weight) while the dissolvable blocking object is run in hole, the dissolvable blocking object and the casing collar being run in hole together (Fig 4, 6 of Budler, Fig 10 of Tolman, the examiner notes that the instant claim is an apparatus claim. The ball is capable of being dropped concurrently with the casing collar with a holding element as broadly construed. See MPEP 2114(II))
seals positioned between the first portion and the casing collar (Para 0126, there are a plurality of “sealing particulates”, while one which is immediately in contact with the radial rim/first portion can be drawn to the casing collar/holding element, the remaining particulates may be drawn to the recited seals and positionable).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler as modified by having the casing collar with a holding element and seals as disclosed by Tolman because it would provide an additional seal which would prevent liquid from moving around the blocking object.  

Regarding claim 9, Budler further teaches wherein the radial rim is configured to remain on the ledge after the body moves downhole (Fig 6, rim 35 remains on the ledge 40/42 after body 32 separates).  

Regarding claim 10, Budler as modified further teaches wherein the body has a variable and continually and incrementally decreasing diameter based on a rate of dissolution of the body after the body is decoupled from the radial rim (Fig 3 of Petrowsky, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Fig 6 of Budler, as modified, the body 32 being dissolvable would continue to shrink and thus decrease in diameter).  

Regarding claim 11, Budler as modified further teaches wherein the radial rim has a variable and continually and incrementally increasing diameter based on a rate of dissolution of the rim after the rim is decoupled from the body (Fig 3 of Petrowsky, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Fig 6 of Budler, as modified, the rim 35 being dissolvable would continue to have an ID left by the body that would increase).  
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1), further in view of Agrawal (US 9267347 B2).

Regarding claim 3, while Budler as modified teaches a dissolvable ball (Petrosky: Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Budler Fig 4, 6, object is a ball); Budley as modified is silent on second grooves extending into an upper surface of the body and a lower surface of the body, the second grooves remaining within the body after the first groove has been sheared and the body lands on a downhole ledge.
	Agrawal teaches second grooves extending into an upper surface of the body and a lower surface of the body (Fig 1, grooves 22 extend into the body/ball 10 on all surfaces, this would include lower/upper surfaces). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler by having the grooves as disclosed by Agrawal because it would facilitate the dissolution of the ball.  
Budler as modified by Agrawal teaches the second grooves remaining within the body after the first groove has been sheared and the body lands on a downhole ledge (Fig 1, the grooves 22 are a part of the body/ball as a modification to Budler; Fig 4, 6 of Budler, ball 32 lands on ledge 40/41, as the grooves are a part of the ball, they would remain with the ball).
	
Regarding claim 14, while Budler as modified teaches a dissolvable ball (Petrosky: Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables; Budler Fig 4, 6, object is a ball); Budley as modified is silent on wherein second grooves extend into the body, the second grooves remaining within the body after the first groove has been sheared and the body lands on a downhole ledge.
Agrawal teaches second grooves extend into the body (Fig 1, grooves 22 extend into the body/ball 10 on all surfaces). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler by having the grooves as disclosed by Agrawal because it would facilitate the dissolution of the ball.  
Budler as modified by Agrawal teaches second grooves remaining within the body after the first groove has been sheared and the body lands on a downhole ledge (Fig 1, the grooves 22 are a part of the body/ball as a modification to Budler; Fig 4, 6 of Budler, ball 32 lands on ledge 40/41, as the grooves are a part of the ball, they would remain with the ball).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1), further in view of DiBello (US 6378544 B1).

Regarding claim 4, Budler teaches a system for temporarily sealing a wellbore: 
a blocking object (Fig 4, Fig 6, object 30) being a unitary device (Fig 4, object 30 is a single unit), including a radial rim (Fig 4, rim 35) and the body being spherical in shape (Fig 4, core/body 32 seen as spherical in Fig 6)
Budler is silent on a dissolvable blocking object being uniformly formed of dissolvable material; a first groove separating the radial rim and the body on an uphole surface of the dissolvable blocking element, an upper surface of the first groove extends below an upper surface of the radial rim. 
Petrowsky teaches a dissolvable blocking object being uniformly formed of dissolvable material (Fig 3, seal is formed from a unitary material; Para 0007, this material may include dissolvables);
a first groove (Fig 2-3, groove 90) separating the radial rim and the body on an uphole surface of the dissolvable blocking element (Fig 2-3, groove 90 separates body 40 from rim 95; groove 90 is on the upper surface). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler by having the object made dissolvable and the groove as disclosed by Petrowsky because making the device dissolvable would prevent the pieces of forming undesirable obstructions further downhole once the obstruction is no longer necessary in the wellbore and having the grooves of Petrowsky would allow for the rim to shear/separate at the intended place more predictably. 
Budler as modified by Petrowsky teaches an upper surface of the first groove extends below an upper surface of the radial rim  (Fig 6, object 30 with rim 35, as modified to have a groove 90 of Petrowsky between a rim and central seal portion, would necessarily result in the upper surface of the groove extending below the upper surface of the radial rim 35. Specifically, the upper surface of the rim 35 is flat, in having a groove between the object 30 and rim 35, the groove to separate the two would extend below that upper surface).
Budler as modified is silent on the recited second groove. 
DiBello teaches an additional groove on an inner/downhole surface at the rupture/breaking point (Fig 5B, Column 7, lines 38-42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler as modified by having an additional groove on the lower surface as disclosed by DiBello because it would facilitate the breaking at the intended break point in a manner which is known in the art. 
Budler as modified teaches a second groove separating the radial rim and the body on a downhole surface of the dissolvable blocking element, the first groove and the second groove being aligned with each other and decreasing a thickness of dissolvable blocking element to create a breaking point, the breaking point being positioned between the radial rim and the body (Fig 5B, Column 7, lines 38-42 of DiBello, there is an additional groove 26 on the inner/lower surface, as a modification to Budler as modified this would be in addition to groove 90 of Petrowsky; Fig 4, Fig 6 of Budler the separation/breaking point must be positioned between the rim 35 and body 30 to permit the separation seen. Because this is the break point and there is a singular break point, these would be aligned at least by virtue of their extension along the longitudinal axis).
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budler (US 20170247978 A1), in view of Petrowsky (US 20160069462 A1), further in view of Tolman (US 20180135381 A1), further in view of DiBello (US 6378544 B1).

Regarding claim 15, Budler as modified teaches wherein the first groove includes an upper channel (Fig 6, object 30 with rim 35, as modified to have a groove 90 of Petrowsky between a rim and central seal portion, would necessarily result in the upper surface of the groove extending below the upper surface of the radial rim 35)
Budler as modified is silent on the lower channel. 
 DiBello teaches an additional groove on an inner/downhole surface at the rupture/breaking point (Fig 5B, Column 7, lines 38-42). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Budler as modified by having an additional groove on the lower surface as disclosed by DiBello because it would facilitate the breaking at the intended break point in a manner which is known in the art. 
Budler as modified teaches the upper channel and the lower channel being positioned on opposite surfaces of the dissolvable blocking object and are aligned with each other (Fig 5B, Column 7, lines 38-42 of DiBello, there is an additional groove 26 on the inner/lower surface, as a modification to Budler as modified this would be in addition to groove 90 of Petrowsky; Fig 4, Fig 6 of Budler the separation/breaking point must be positioned between the rim 35 and body 30 to permit the separation seen. Because this is the break point and there is a singular break point, these would be aligned at least by virtue of their extension along the longitudinal axis).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 6-13, 16, and 18-22 rejected on the ground of nonstatutory double patenting as being unpatentable over the claim of U.S. Patent No. 10858906 in view of the prior art references cited in the prior art rejections above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application either recite the same subject matter and/or recite subject matter which is taught and rendered obvious by the prior art, as cited and discussed in the preceding prior art rejection(s) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEODORE N YAO/Examiner, Art Unit 3676